Notice of Allowability

Claims 18, 19, 21-31, and 37-42 (renumbered 18-36) are allowed.

The following is an examiner’s statement of reasons for allowance:  With respect to claims 18 and 37, while Jamar teaches a three-dimensional printing apparatus, neither Jamar nor any of the other prior art of record teaches or suggests the distance between the display and an upper surface of the light-transparent bottom of the container is “less than or equal to 3 cm.”  
Claims 19, 21-31, and 38 are allowable as depending from one of claims 18 and 37 and requiring all the limitations thereof.
As to claim 39, Jamar teaches a stacked or double-layer lens array 44 in the printing apparatus.  However, neither Jamar nor any of the other prior art of record teaches or suggests a single layer optical film as set forth in independent claim 39.  Furthermore, the limitation “single layer” materially (that is, non-obviously) narrows the surrendered subject matter such that the surrender generating limitation is not entirely recaptured.
Dependent claims 40-42 are likewise allowable as requiring all the limitations of claim 39.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

/ELIZABETH L MCKANE/Specialist, Art Unit 3991                                                                                                                                                                                                        

/Krisanne Jastrzab/
Specialist CRU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991